DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, Pages 4-8, filed December 3rd, 2021 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Pages 4-8, filed December 3rd, 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Braun (US 5137127).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 5137127) in view of Inoue (JP 2006315663; already of record from IDS; see translated NPL document of page and paragraph numbers).
In regards to claim 1, Braun discloses of a controller for controlling a deceleration brake mechanism that generates a brake force on a motorcycle (Abstract; where a motorcycle is a type of vehicle), the controller configured to: 
execute a hill-hold control that retains the brake force on an inclined road surface (Abstract, Column 4 line 56 – column 5 line 4); 
detect an operation of a first operator that operates the deceleration brake mechanism (Abstract, Column 4 line 56 – column 5 line 4; Column 2 lines 44-48); and 
cancel retention of the brake force when it is determined, based on a detection signal of the operation of the first operator, that the first operator is operated when the brake force is retained in the hill-hold control (Abstract, Column 4 line 56 – column 5 line 4; Column 2 lines 44-48)…
However, Braun does not specifically disclose that the first operator includes a handlebar lever or a foot pedal of the motorcycle.
Inoue, in the same field of endeavor, teaches of the first operator includes a handlebar lever or a foot pedal of the motorcycle (Page 2 Para 0004, Page 5 Para 0002; Additionally/alternatively, it is acknowledged that Braun does teach of a hill-hold control of a vehicle, and that a motorcycle would be a specific type of vehicle.  It is a common issue in the art of the invention to maintain a hill-hold for a vehicle, regardless of the type of vehicle.  Braun is not limited to only automobiles that comprise of 4 wheels, as one of ordinary skill in the art could easily apply the teachings of Braun to be combined with a two or three wheeled vehicle.  Braun teaches of the first operator being a brake, and it is known to one skilled in the art of the invention that a brake on a motorcycle could include a handlebar lever or a foot pedal, and it would be obvious to one of ordinary skill that the type and position of the brake operator is merely a design choice and would not have any significant advantage that is novel to this invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first operator, as taught by Braun, to include the first operator 
In regards to claim 6, the claim recites analogous limitations to that of claim 1, and is therefore rejected on the same premise.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Inoue as applied to claim 1 above, and further in view of Beever (US 9387841; already of record).
In regards to claim 2, Braun in view of Inoue teaches of the controller according to claim 1.  
However, Braun in view of Inoue do not specifically teach of the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled.
Beever, in the same field of endeavor, teaches of the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled (Column 5 line 65 – Column 6 line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller according to claim 1, as taught by Braun in view of Inoue, to include the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled, as taught by Beever, in order to allow the braking pressure of the EC unit to be relieved and ramped out (Beever Column 5 line 65 – Column 6 line 3).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Inoue as applied to claim 1 above, and further in view of Zechmann et al. (US 6439675; hereinafter Zechmann).
In regards to claim 3, Braun in view of Inoue teaches of the controller according to claim 1, wherein 
the controller (Braun Abstract, Column 4 line 56 – column 5 line 4)
…
However, Braun in view of Inoue does not teach that the controller does not cancel the retention of the brake force when the first operator is operated but a second operator, which differs from the first operator, is not operated and cancels the retention of the brake force in the case where both of the operation of the first operator and an operation of the second operator are performed.
Zechmann, in the same field of endeavor, teaches of a controller that does not cancel the retention of the brake force when the first operator is operated but a second operator, which differs from the first operator, is not operated (Fig 1 Parts 34, 32, 38, 36, 10, Fig 2 Part 100; “AND connection”;  Part 102, 114, Column 3 lines 13-18, Column 4 lines 9-13; where the “driver operable momentary contact switch 38” is the second operator and is an input to the controller, as shown in Fig 1, and the conditions for the hill-hold can be used as an arbitrary combination, such as having a brake pedal as a first condition and the driver operable momentary contact switch as the second condition) and cancels the retention of the brake force in the case where both of the operation of the first operator and an operation of the second operator are performed (Fig 1 Parts 34, 32, 38, 36, 10, Fig 2 Part 100; “AND connection”;  Part 102, 114, Column 3 lines 13-18, Column 4 lines 9-13; where the “driver operable momentary contact switch 38” is the second operator and is an input to the controller, as shown in Fig 1, and the conditions for the hill-hold can be used as an arbitrary combination, such as having a brake pedal as a first condition and the driver operable momentary contact switch as the second condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify hill-hold controller, as taught by Braun in view of Inoue, to include a hill-hold controller that does not cancel the retention of the brake force when the first operator is 
In regards to claim 4, Braun in view of Inoue further in view of Zechmann teaches of the controller according to claim 3, 
wherein the second operator is a button that is attached to the motorcycle (Zechmann Fig 1 Part 38, Column 3 lines 13-18, where the “driver operable momentary contact switch 38” could be a button).
The motivation of combining Braun, Inoue, and Zechmann is the same as that in claim 3 above. 
In regards to claim 5, Braun in view of Inoue, further in view of Zechmann teaches of the controller according to claim 3 further configured to detect the operation of the second operator (Zechmann Fig 2 Part 114, 100, Column 5 lines 59 – 64), wherein the second operator is an accelerator grip of the motorcycle (Zechmann Fig 2 Part 114, 100, Column 5 lines 59 – 64; where the detector detects a gas actuation quantity and therefore an actuation of an acceleration pedal or an accelerator grip; Inoue Fig 1, Part 44, Page 5 Para 0005).
The motivation of combining Braun, Inoue, and Zechmann is the same as that in claim 3 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663